Case: 14-60473      Document: 00513273963         Page: 1    Date Filed: 11/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 14-60473                         November 17, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
MESHACK OTIENO OGOLLA,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 142 766


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Petitioner Meshack Otieno Ogolla, a native and citizen of Kenya, filed a
petition for review of the order of the Board of Immigration Appeals (BIA)
affirming the Immigration Judge’s (IJ) denial of his application for asylum,
withholding of removal, and protection under the Convention Against Torture
(CAT). In affirming denial of relief, the BIA upheld the IJ’s findings that
Ogolla was not credible and failed to provide reasonably available


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60473      Document: 00513273963    Page: 2   Date Filed: 11/17/2015


                                  No. 14-60473

corroborating evidence. The BIA also determined that Ogolla was ineligible
for asylum because his application for it was untimely.
      Ogolla contends that the adverse credibility determination was
unfounded because it was only premised on the fact that he gave more detailed
and updated information in his testimony than was provided in his written
application. He further insists that his testimony and supporting evidence was
sufficient to satisfy his burden of proof for asylum, withholding of removal, and
relief under the CAT.
      On appeal, Ogolla addresses whether he has satisfied the standards for
asylum, but he does not brief any basis for challenging the BIA’s determination
that his asylum application was time barred. Accordingly, he has waived that
issue and has not shown that the BIA erred with regard to the denial of asylum.
See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
      We review the order of the BIA, but we consider the underlying decision
of the IJ only to the extent that it was relied on by the BIA. Theodros v.
Gonzales, 490 F.3d 396, 400 (5th Cir. 2007). Here, the BIA’s decision regarding
withholding of removal and CAT relief was based primarily on its affirmance
of the IJ’s adverse credibility finding. On review, we defer to a credibility
ruling “unless, from the totality of the circumstances, it is plain that no
reasonable fact finder could make such an adverse credibility ruling.” Wang v.
Holder, 569 F.3d 531, 538-539 (5th Cir. 2009) (internal quotation marks and
citation omitted). A court may rely on any inconsistency or omission to make
an adverse credibility determination if the totality of the circumstances shows
that the alien is not credible. Id.
      The differences noted by the BIA and IJ between Ogolla’s testimony and
his written application constituted inconsistencies or omissions that could
support an adverse credibility finding based on the totality of the



                                       2
    Case: 14-60473     Document: 00513273963     Page: 3   Date Filed: 11/17/2015


                                  No. 14-60473

circumstances.   See 8 U.S.C. § 1158(b)(1)(B)(iii); 8 U.S.C. § 1231(b)(3)(C);
Wang, 569 F.3d at 538. Additionally, Ogolla does not brief any argument
challenging the determination that he failed to provide reasonably available
corroborating evidence, so he has waived any such challenge. See Chambers,
520 F.3d at 448 n.1; see also § 1158(b)(1)(B)(ii); § 1231(b)(3)(C). The adverse
credibility finding against Ogolla is supported by substantial evidence. Ogolla
has failed to show that, on this record, no reasonable factfinder could disbelieve
his testimony. See Wang, 569 F.3d at 538.
      We review the BIA’s factual determination that an alien is not eligible
for asylum, withholding of removal, or CAT relief under the substantial
evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). In
light of the adverse credibility finding against Ogolla, he has not shown that
the BIA’s denial of withholding of removal and CAT relief was not supported
by substantial evidence. Moreover, even if Ogolla’s asylum application were
considered on the merits, denial would be supported by substantial evidence
based on the adverse credibility determination.
      The petition for review is DENIED.




                                        3